DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20, filed 05/30/2019, are currently pending and are under consideration.
Claim Objections
Claims 4, 11, 12, 14, and 17-19 are objected to because of the following informalities:  
Claim 4, line 1, “claim 3, the plurality” should read “claim 3, wherein the plurality”. 
Claim 11, line 8, “target skin comprising” should read “target skin comprises”. 
Claim 12, lines 1-3, “claim 11, the step…parameter comprising” should read “claim 11, wherein the step…parameter comprises”. 
Claim 14, lines 1-3, “claim 13, the step…parameter comprising” should read “claim 13, wherein the step…parameter comprises”. 
Claim 17, lines 1-2, “claim 11, the step…operation comprising” should read “claim 11, wherein the step…operation comprises”.
Claim 18, lines 1-2, “claim 17, the step…further comprising” should read “claim 17, wherein the step…further comprises”.
Claim 19, lines 1-2, “claim 17, the step…further comprising” should read “claim 17, wherein the step…further comprises”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “energy release apparatus”, the “feature capturing device”, and the “control device” in claims 1 and 11. The “energy release apparatus” is being understood as a device that can emit energy in the form of a laser, an electromagnetic wave, an ultrasonic wave, or a pulsed light as described in par. [0028] of the specification and in claims 6 and 16. The “feature capturing device” is being understood as any image capturing device or skin physiological data acquisition equipment as described in par. [0025] of the specification. The “control device” is being understood as a generic computer, as described in par. [0024] of the specification. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the current energy-release operation" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12-20 are rejected based on their dependency on independent claims 1 and 11.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a system and method for determining an energy parameter. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04. The instant claims are evaluated according to such analysis.
Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 is directed towards a system, and claim 11 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
	Claim 1 recites a system and claim 11 recites a method for determining an energy parameter by capturing tissue features, determining grades of the tissue features, and determining a suggested energy parameter based on the tissue features and the grade distribution. The limitation of determining an energy parameter, as drafted in claims 1-20, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components (e.g. feature capturing device (a camera) and control device (a computer/processor)). For example, determining an energy parameter in the context of this claim encompasses a user obtaining images of the skin, determining features of the skin, determining a distribution of the skin feature data, and using the skin features and distribution to determine a suggested energy parameter. 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
	The additional elements of a feature capturing device and a control device are recited at a high level of generality (i.e., as a generic data capturing device and computer for performing the generic computer function of data collection and analysis) such that they amount to no more than mere instructions to apply the exception using a generic computer component. Furthermore, the system and method do not positively recite an energy release apparatus. Even though the preamble of the claim recites an energy release apparatus performing energy release operations, the body of the claim, as recited, only requires a feature capturing device (e.g. a camera) and a control device (e.g. a computer/processor). No means for releasing the energy based on the generated suggested energy parameter is provided. 
Accordingly, these additional elements do no integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.04(a)(2)(III)(C). 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a feature capturing device and a control device amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 10, 11, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bandic et al. (US Patent Application Publication 2010/0185064 – APPLICANT CITED ON 05/30/2019), hereinafter Bandic, and further in view of Cacciola et al. (US Patent Application Publication 2012/0150264), hereinafter Cacciola.
Regarding claims 1 and 11, Bandic discloses a feedback energy-release system and operation method adapted to provide an energy parameter to an energy-release apparatus, wherein the energy-release apparatus performs a plurality of energy-release operations on a target skin of an energy-release object (e.g. Abstract) comprising:
a feature capturing device, configured to capture a plurality of tissue feature data of the target skin, wherein the tissue feature data, captured by the feature capturing device, before and after each of the energy-release operations are a first tissue feature data and a second tissue feature data, respectively, wherein the feature capturing device further captures the tissue feature 10data at different time points during the current energy-release operation (e.g. Par. [0020], [0024]: imaging device used to capture features of the skin; Par. [0025]: feature of moisture level of skin determined; Par. [0026]: feature of elasticity of skin determined; Par. [0027]: determining firmness of skin; Par. [0028]: determining dermal biophysical properties; Par. [0420]: obtaining a baseline of skin health first and then taking a second health assessment at a second time; Par. [0266]: the skin condition of the user is tracked at different points of time using the device, “The skin condition of the user may be tracked at different points of time using the skin care device”); and 
a control device, coupled to the feature capturing device and the energy-release apparatus, receiving the tissue feature data from the feature capturing device (e.g. Fig. 1: hardware 108 containing the light source used for feature capturing connected to both the user interface 102 and storage 110, which is considered to be the control unit). 
However, Bandic does not disclose comparing the second tissue feature data with a plurality of reference tissue feature data to obtain at least one suggested energy parameter, determining grades of the tissue feature data of the current energy-release 15operation, recording a grade distribution of the tissue feature data of the current energy-release operation, and generating the energy parameter of the next energy-release operation according to a difference between the first tissue feature data and the second tissue feature data, the at least one suggested energy parameter and the grade distribution.
Cacciola, in a similar field of endeavor, discloses a skin radiation apparatus and method. Cacciola discloses comparing the second tissue feature data with a plurality of reference tissue feature data to obtain at least one suggested energy parameter (e.g. Par. [0078]: determination of skin condition and energy parameters based on comparison of the captured data with reference data), determining grades of the tissue feature data of the current energy-release 15operation (e.g. Par. [0016]: the skin condition profiled is being understood as the grades of the tissue data), recording a grade distribution of the tissue feature data of the current energy-release operation (e.g. Par. [0020]: radiation dose profile is the distribution of the energy release on the skin), and generating the energy parameter of the next energy-release operation according to a difference between the first tissue feature data and the second tissue feature data, the at least one suggested energy parameter and the grade distribution (e.g. Par. [0078]: the control settings of the device may be controlled based on multiple features). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bandic to include comparing the second tissue feature data with a plurality of reference tissue feature data to obtain at least one suggested energy parameter, determining grades of the tissue feature data of the current energy-release 15operation, recording a grade distribution of the tissue feature data of the current energy-release operation, and generating the energy parameter of the next energy-release operation according to a difference between the first tissue feature data and the second tissue feature data, the at least one suggested energy parameter and the grade distribution as taught by Cacciola in order to provide the predictable results of adjusting the device to the necessary parameters.
Claims 1 and 11 are obvious over Bandic and Cacciola as indicated above. Regarding claims 7 and 17, Bandic further discloses fails wherein the tissue feature data comprises a plurality of different types of skin feature data (e.g. Par. [0025]: feature of moisture level of skin determined; Par. [0026]: feature of elasticity of skin determined; Par. [0027]: determining firmness of skin; Par. [0028]: determining dermal biophysical properties). However, Bandic fails to disclose wherein the control device determines a 10grade of each of the skin feature data and records the grade distribution of the tissue feature data and the energy parameter of the current energy-release operation. 
Cacciola, in a similar field of endeavor, discloses a skin radiation apparatus and method. Cacciola discloses the control device determining a 10grade of each of the skin feature data and recording the grade distribution of the tissue feature data and the energy parameter of the current energy-release operation (e.g. Par. [0016]: the skin condition profiled is being understood as the grades of the tissue data; Par. [0020]: radiation dose profile is the distribution of the energy release on the skin). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bandic in view of Cacciola to include the control device determining a 10grade of each of the skin feature data and recording the grade distribution of the tissue feature data and the energy parameter of the current energy-release operation as taught by Cacciola in order to provide the predictable results of determining the required energy parameters based on the different skin features. 
Claims 7 and 17 are obvious over Bandic and Cacciola as indicated above. Regarding claims 9 and 19, Bandic further discloses wherein the control device comprises a machine learning module (e.g. Par. [0312]: the algorithm used can be based on neural networks, non-linear regression, or fuzzy logic, “In an embodiment, the algorithm 150 may be based on artificial neural networks, non-linear regression, or fuzzy logic”). However, Bandic fails to disclose wherein the machine learning module is trained via differences between the first tissue feature data and the second tissue feature data, the suggested energy parameters, and the energy parameters of the previous plurality of energy-release 20operations to generate the energy parameter of the next energy-release operation. 
Cacciola, in a similar field of endeavor, discloses a skin radiation apparatus and method. Cacciola discloses wherein the machine learning module is trained via differences between the first tissue feature data and the second tissue feature data, the suggested energy parameters, and the energy parameters of the previous plurality of energy-release 20operations to generate the energy parameter of the next energy-release operation (e.g. Par. [0038]: device comprises a learning unit for optimizing operation of device; Par. [0039]: information regarding tissue features, radiation power and dose profile is input into the learning unit to train it). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bandic in view of Cacciola to include wherein the machine learning module is trained via differences between the first tissue feature data and the second tissue feature data, the suggested energy parameters, and the energy parameters of the previous plurality of energy-release 20operations to generate the energy parameter of the next energy-release operation as taught by Cacciola in order to provide the predictable results of training the model to optimize the device.
Claims 7 and 17 are obvious over Bandic and Cacciola as indicated above. Regarding claims 10 and 20, Bandic further discloses wherein the plurality of different types of skin feature data comprises at least two types of image data, at least two types of skin physiological data or a combination of at least one image data and at least one skin physiological data (e.g. Par. [0039]: image data used; Par. [0260]: user information such as age, gender, and ethnic group are used).
Claims 2, 3, 6, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bandic et al. (US Patent Application Publication 2010/0185064 – APPLICANT CITED ON 05/30/2019), hereinafter Bandic, and further in view of Cacciola et al. (US Patent Application Publication 2012/0150264), hereinafter Cacciola, as applied to claims 1 and 11 above, and further in view of Youngquist et al. (US Patent Application Publication 2015/0230863), hereinafter Youngquist.
Claims 1 and 11 are obvious over Bandic and Cacciola as indicated above. Regarding claims 7 and 17, Bandic fails to disclose a reference database, coupled to the control device, storing a plurality of reference energy parameters and the plurality of reference tissue feature data, wherein the plurality of reference energy parameters have a first correspondence with the plurality of reference tissue feature data, wherein the control device finds a reference tissue feature data matching with the second tissue feature data among the plurality of reference tissue feature data and provides the reference -21-File: 7329lusf energy parameter corresponding to the matched reference tissue feature data as the at least one suggested energy parameter.
Youngquist, in a similar field of endeavor, discloses a dermatological treatment and analysis system. Youngquist discloses a reference database, coupled to the control device, storing a plurality of reference energy parameters and the plurality of reference tissue feature data, wherein the plurality of reference energy parameters have a first correspondence with the plurality of reference tissue feature data, wherein the control device finds a reference tissue feature data matching with the second tissue feature data among the plurality of reference tissue feature data and provides the reference -21-File: 7329lusf energy parameter corresponding to the matched reference tissue feature data as the at least one suggested energy parameter (e.g. Par. [0088]: device usage and skin quality data is stored in a relational database; Par. [0090]: recommended usage and routine advice can be given based on the relational database; Fig. 2: step 304, relational database stored, to step 308, providing advice based on the database information). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bandic in view of Cacciola to include a reference database, coupled to the control device, storing a plurality of reference energy parameters and the plurality of reference tissue feature data, wherein the plurality of reference energy parameters have a first correspondence with the plurality of reference tissue feature data, wherein the control device finds a reference tissue feature data matching with the second tissue feature data among the plurality of reference tissue feature data and provides the reference -21-File: 7329lusf energy parameter corresponding to the matched reference tissue feature data as the at least one suggested energy parameter as taught by Youngquist in order to provide the predictable results of providing accurate energy parameter suggestions. 
Claims 2 and 12 are obvious over Bandic, Cacciola, and Youngquist as indicated above. Regarding claims 3 and 13, Bandic fails to disclose wherein, before the target skin receives any of the energy-release operations, the control device compares the current tissue 5feature data of the target skin with the plurality of reference tissue feature data to obtain the at least one suggested energy parameter according to the first correspondence, and the control device generates the energy parameter of an initial energy-release operation according to the at least one suggested energy parameter. 
Youngquist, in a similar field of endeavor, discloses a dermatological treatment and analysis system. Youngquist discloses wherein, before the target skin receives any of the energy-release operations, the control device compares the current tissue 5feature data of the target skin with the plurality of reference tissue feature data to obtain the at least one suggested energy parameter according to the first correspondence, and the control device generates the energy parameter of an initial energy-release operation according to the at least one suggested energy parameter (e.g. Par. [0088]: device usage and skin quality data is stored in a relational database; Par. [0090]: recommended usage and routine advice can be given based on the relational database; Fig. 2: step 304, relational database stored, to step 308, providing advice based on the database information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bandic in view of Cacciola and Youngquist to include the control device comparing the current tissue 5feature data of the target skin with the plurality of reference tissue feature data to obtain the at least one suggested energy parameter according to the first correspondence, and generating the energy parameter of an initial energy-release operation according to the at least one suggested energy parameter as taught by Youngquist in order to provide the predictable results of providing accurate energy parameter suggestions.
Claims 1 and 11 are obvious over Bandic and Cacciola as indicated above. Regarding claims 6 and 16, Bandic further discloses wherein the energy parameter comprises at least one of intensity, a wavelength, a waveform, a bandwidth, a length of energy release time, density, an energy spot size, a region where the target skin receives the energy, and a depth of the energy penetrating the target skin, and the energy comprises at least one of a laser, 5an electromagnetic wave, an ultrasonic wave, and a pulsed light (e.g. Par. [0233]: multiple wavelengths of light can be used and the light source is a laser diode). However, Bandic fails to disclose wherein the control device makes the energy-release apparatus stop releasing the energy when the control device determines that the target skin is unsuitable for receiving the energy. 
Youngquist, in a similar field of endeavor, discloses a dermatological treatment and analysis system. Youngquist discloses wherein the control device makes the energy-release apparatus stop releasing the energy when the control device determines that the target skin is unsuitable for receiving the energy (e.g. Par. [0145]: sensors used to stop the device in order to prevent misuse on non-indicated skin types, “Such sensors has previously been integrated in skin care devices as a safety lock to prevent misuse by non-indicated skin types.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bandic in view of Cacciola to include controlling the device to stop releasing energy when the target skin is found to be unsuitable as taught by Youngquist in order to provide the predictable results of preventing misuse of the device. 
While there are no prior art rejections for claims 4, 5, 8, 14, 15, and 18, they are not indicated as allowable due to the rejections under 35 U.S.C. 112(b) and 35 U.S.C. 101. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792